In an action to recover damages for personal injuries due to medical malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Pizzuto, J.), dated November 22, 1991, which denied her motion to vacate the defendant’s notice pursuant to CPLR 3216 demanding service of a note of issue within 90 days, and to file a late notice of medical malpractice action, and dismissed the complaint.
Ordered that the order is affirmed, with costs.
Given the plaintiff’s failure to file an affidavit of merit, the Supreme Court properly dismissed the complaint for failure to file a note of issue (see, Salch v Paratore, 60 NY2d 851). In view of the foregoing, we need not reach the plaintiff’s remaining contention. Bracken, J. P., Copertino, Santucci and Altman, JJ., concur.